Filed 2/26/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 22







State of North Dakota, 		Plaintiff and Appellee



v.



Kawo Flah, 		Defendant and Appellant







No. 20120357







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Dawn Marie Deitz, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Benjamin C. Pulkrabek, 402 1st Street NW, Mandan, ND 58554-3118, for defendant and appellant.

State v. Flah

No. 20120357



Per Curiam.

[¶1]	Kawo Flah appeals a district court judgment of conviction for possession of drug paraphernalia after a jury trial.  Flah argues the prosecutor improperly vouched for the truth and veracity of the testimony of two police officers.  We affirm under N.D.R.App.P. 35.1(a)(7).  
State v. Clark
, 2004 ND 85, ¶ 9, 678 N.W.2d 765 (a prosecutor’s closing argument may properly draw reasonable conclusions and argue permissible inferences from the evidence).  

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom